DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  
Lines 5, 6 (twice), 8 & 16: “tube” should read –flexible elongate tube--,
Lines 11 & 13: “elongate tube” should read –flexible elongate tube--.  
Claim 2 is objected to because of the following informalities:
Line 2 & 3: “tube” should read –flexible elongate tube--.
Claim 3 is objected to because of the following informalities:
Line 2: “tube” should read –flexible elongate tube--.
Claim 5 is objected to because of the following informalities:
Line 2: “tube” should read –flexible elongate tube--.
Claim 7 is objected to because of the following informalities:
Line 2: “tube” should read –flexible elongate tube--.
Claim 8 is objected to because of the following informalities:
Line 2: “elongate tube” should read –flexible elongate tube--,
Line 4: “tube” should read –flexible elongate tube--.
Claim 10 is objected to because of the following informalities:
Line 2: “tube” should read –flexible elongate tube--.
Claim 12 is objected to because of the following informalities:
Line 2: “tube” should read –flexible elongate tube--.
Claim 13 is objected to because of the following informalities:
Lines 5, 8 & 10: “tube” should read –flexible elongate tube--.
Lines 6 (twice) & 14: “elongate tube” should read –flexible elongate tube--
Claim 16 is objected to because of the following informalities:
Lines 2 & 3: “tube” should read –flexible elongate tube--.
Claim 17 is objected to because of the following informalities:
Lines 6 & 7: “tube” should read –flexible elongate tube--,
Line 9: “cut tissue” should read –cut a tissue--.
Claim 19 is objected to because of the following informalities:
Line 2: “tube” should read –flexible elongate tube--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-6, 8, 10 & 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gittard et al. (U.S. Pub. No. 2017/0042609), hereinafter referred to as “Gittard”. 
Regarding claim 1, Gittard discloses a medical device (100), comprising: 

a first lumen extending from the distal end of the tube at least partially along the tube toward the proximal end of the tube (202, see Fig. 4 where Fig. 4 is a cross sectional view of line 4-4 in Fig. 1 of the distal portion 106), the first lumen configured to accept a guidewire (203; [0072], wire guide lumen that is configured to receive and have movable disposed therethrough a wire guide 203); 
a second lumen extending at least partially along the tube from the proximal end of the tube (lumen 402, see Fig. 4 where Fig 4 is a cross-sectional view of line 4-4 in Fig. 1 of the device portion 106); 
an articulation wire extending along the second lumen (108, where cutting wire 108 has an exposed portion 114 that is capable of articulation- see Fig. 1B), a distal end of the articulation wire connected to the distal portion of the elongate tube (anchor point 112), and a portion of the articulation wire, which is proximal to the distal end of the articulation wire extending external to the outer surface of the elongate tube (114, see Fig. 1A where 114 is proximal to 112 and 114 is external to outer surface 102); 
an electrode (conductive material portion 126) disposed on the distal portion of the tube distal to the distal end of the articulation wire (see Fig. 1A where 126 extends 
and a conductive wire (132) extending along and within the tube (see Fig. 1A), the conductive wire in electrical communication with the electrode (150; [0068], opening 150 so that conductive portion 126 is electrically coupled to return path 132).
Regarding claim 3, Gittard discloses wherein the electrode ([0063] where the conductive portion 126 extends to a conductive ring or cannula 130) extends in a loop (conductive ring or cannula 130, see Fig. 7 which is seen as extending in a loop) on the outer surface (102) of the tube from the distal portion (106) around the first lumen (where Fig. 7 shows distal portion 106 that includes the portion of cross-sectional view from Fig. 4 that shows the lumens and Fig. 7 shows the conductive cannula 130 looping around the outer surface 102 of the tube).
Regarding claim 4, Gittard discloses wherein the electrode (126 & 130) comprises 304 stainless steel, aluminum, silver, or titanium ([0063], conductive cannula 130 may be made of stainless steel, silver).
Regarding claim 5, Gittard discloses wherein the electrode (conductive portion 126) is a separate element disposed on the outer surface (102) of the tube along the distal portion (106) and coupled (150) to the conductive wire (132) (see Fig. 1A).
Regarding claim 6, Gittard discloses that the medical device (100) further comprises an anchor (112) within the distal portion of the tube (106) and coupled to the distal end of the articulation wire (114) ([0057], anchor point 112; see Fig. 1).
Regarding claim 8, Gittard discloses that the medical device (100) further comprises a handle at the proximal end of the elongate tube and connected to the articulation wire (handle assembly 116; [0069], handle assembly 116 coupled to the 
Regarding claim 10, Gittard discloses wherein the articulation wire is slidably translatable within the second lumen (402) to articulate the distal end of the tube ([0069], handle assembly 116 may be configured to move the cutting edge 114 from the relaxed state to the cutting state by proximally pulling the cutting wire 108 taut and the distal portion 106 of the tubular member 102 in a bowed or curled position; where pulling the wire 108 taut renders it capable of being slidably translatable within second lumen 402).
Regarding claim 12, Gittard discloses wherein the electrode (conductive portion 126) has a surface area on the outer surface of the tube (102) along the distal portion (106) and has a circle, oval, square, or rectangular shape (see Figs 1-3 where it appears that conductive portion 126 has a rectangular surface area).
Regarding claim 13, Gittard discloses a medical device (100), comprising: 
a flexible elongate tube (102; [0064], tubular member (which may be relatively flexible)) having a proximal end (104), a distal end (128), an outer surface (102; [0060], outer surface of tubular member 102; the outer surface is not considered a discrete 
a first lumen extending from the distal end of the tube at least partially along the elongate tube toward the proximal end of the elongate tube (202, see Fig. 4 where Fig. 4 is a cross sectional view of line 4-4 in Fig. 1 of the distal portion 106), the first lumen configured to accept a guidewire (203; [0072], wire guide lumen that is configured to receive and have movable disposed therethrough a wire guide 203); 
a second lumen extending at least partially along the tube from the proximal end of the tube (lumen 402, see Fig. 4 where Fig 4 is a cross-sectional view of line 4-4 in Fig. 1 of the device distal portion 106); 
an electrode disposed on the distal portion of the tube (cutting edge 114 of cutting wire 108, where cutting wire 108 may be electrically coupled to a power source); 
and an articulation wire extending along the second lumen (108, where cutting wire 108 has an exposed portion 114 that is capable of articulation- see Fig. 1B), a distal end of the articulation wire in electrical communication with the electrode (cutting edge 114), and a portion of the articulation wire (114), which is proximal to the distal end of the articulation wire (distal end/anchor 112, where 114 is proximal to 112), extending external to the outer surface of the elongate tube (114, see Fig. 1A where 114 extends outward externally to tubular member 102).
Claims 17, 18 & 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ducharme (U.S. Pub. No. 2009/0005778), hereinafter referred to as “Ducharme”.
Regarding claim 17, Ducharme discloses a method of accessing an opening of a body lumen ([0029], method of using a sphincterotome (e.g. accessing a lumen opening) comprising: 
inserting an elongate tube of a medical device having a distal end into a patient to the opening of the body lumen ([0029], distal end of device 200 is angled to a lumen 450; see Fig. 4A; the insertion into a patient is implied via the angling to an internal lumen); 
articulating the distal end of the elongate tube toward the opening of the body lumen via an articulation wire extending through the elongate tube, the wire connected at the distal end of the tube and having a portion external to an outer surface of the elongate tube that is slidable relative to the tube to articulate the distal end toward the opening ([0029], mechanical actuation includes a typical sphincterotome method of actuating the handle (not shown) to tension the drive wire 204 relative to the shaft 202, thereby forming an arc 212 of the distal shaft 212, with the transecting wire 208 portion of the drive wire forming a secant thereof (external to an outer surface of the tube), the cutting portion 208a of the transecting wire 208 contacts the sphincter (opening); see Figs. 4A-B where the drive wire 204 extends through the tube, the drive wire is connected at the distal end of the tube, and forming a secant with 208 renders it capable of being slidable relative to the tube 202); 

Regarding claim 18, Ducharme discloses wherein the electrode (cutting portion 208a) is an extension of the articulation wire (transecting wire 208) (see Fig. 4B).
Regarding claim 20, Ducharme discloses wherein the method further comprises orienting the distal end of the elongate tube such that a portion of the electrode makes contact with the tissue of the body lumen ([0029], distal end of the sphincterotome 200 is angled by an elevator 404 of the endoscope 400 to a location adjacent the tissue 450 … cutting portion 208a of the transecting wire 208 contacts the sphincter 460).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gittard as applied to claims 1 & 13 above, and further in view of Ducharme. 
Regarding claim 11, Gittard discloses wherein the articulation wire (114, also the cutting wire) is conductive and a conductive wire (132, which connects to conductive portion 126) but fails to disclose that the conductive wire and articulation wire are the same wire. 
However, Ducharme discloses a sphincterotome (200) wherein the articulation wire (208) and the conductive wire (electroconductive drive wire 204) are the same wire ([0017], where portions 204 and 208 are soldered together to form a continuous wire; see Fig. 2A). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the dual wire connectivity of Gittard to the singular wire configuration of Ducharme for the purpose of actuating the device to form an exposed transecting cutting wire portion 208 (Ducharme: [0017]).  
Regarding claim 14, Gittard discloses an articulation wire (114) but fails to discloses that it further comprises an insulative layer disposed on the external portion of the articulation wire. 
However, Ducharme discloses that the articulation wire (208, also electroconductive drive wire 204) further comprising an insulative layer (220; [0018], the preferred coating is electroinsulative) disposed on the external portion of the articulation wire (208). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the wire of Gittard with the coated wire of Ducharme for the purpose of enabling the cutting portion to act as an electrosurgical cutting element that may be used to effectively cut and cauterize tissue (Ducharme: [0018]). 

Claims 2 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gittard as applied to claims 1 & 13 above, and further in view of McLawhorn (U.S. Pub. No. 2015/0094717), hereinafter referred to as “McLawhorn”. 
Regarding claim 2, Gittard discloses wherein the electrode (conductive portion 126) extends linearly on the outer surface of the tube (102) and that the electrode may distally extend to a position before a distal tip (128) or sufficiently away from an opening of a wire guide lumen ([0061]) but fails to explicitly disclose that the electrode extends linearly on the outer surface of the tube from the distal portion to an opening of the first lumen at the distal end of the tube. 
 However, McLawhorn discloses a bipolar endoscopic needle knife (102) wherein the electrode (118, Fig. 1) extends linearly on the outer surface of the tube (104) from the distal portion to an opening (154) of the first lumen (142) at the distal end of the tube (108). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the electrode extension of Gittard to the linear extension of McLawhorn for the purpose of facilitating sufficient contact with the tissue for a variety of angles at which the electrode assembly may approach and contact the tissue (McLawhorn: [0027]). 
Regarding claim 16, Gittard discloses wherein the electrode (cutting wire 114) extends linearly on the outer surface of the tube (see Fig. 1A) from the distal portion and that there’s an opening of the first lumen at the distal end of the tube ([0061], opening of a wire guide lumen (not shown in Fig. 1) at the distal tip 128) and an additional electrode (conductive portion 126) may distally extend to a position before a distal tip 
However, McLawhorn discloses a bipolar endoscopic needle knife (102) wherein the electrode (118, Fig. 1) extends linearly on the outer surface of the tube (104) from the distal portion to an opening (154) of the first lumen (142) at the distal end of the tube (108). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the electrode extension of Gittard to the linear extension of McLawhorn for the purpose of facilitating sufficient contact with the tissue for a variety of angles at which the electrode assembly may approach and contact the tissue (McLawhorn: [0027]).
Claims 7, 9 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gittard as applied to claims 1 & 13 above, and further in view of Greigo et al. (U.S. Pat. No. 6579300), hereinafter referred to as “Greigo”. 
Regarding claim 7, Gittard discloses that the cutting wire may extend through a lumen (the second lumen 402) except at a distal portion where the cutting wire may project from, be exposed outside of the tubular body and hence used as a cutting edge ([0004]), and that the anchor (112) is a second opening separate from the second lumen ([0057]). Hence, Gittard fails to disclose that the second lumen extends to the distal portion of the tube and the anchor is disposed within the second lumen. 
However, Greigo discloses a sphincterotome (100) with 3 lumens (201, 202, & 203 in Fig. 3) wherein one of which is adapted for a guidewire (201; Col. 6, lines 26-29) and one is for carrying a cutting wire (203; Col. 5, lines 38-39). Greigo further discloses 
Regarding claim 9, Gittard discloses wherein the articulation wire (108) proximal and distal to the external portion (114) are disposed within openings (110 & 112) but does not disclose that those openings are (continuous) within the second lumen. 
However, Greigo discloses a sphincterotome (100) with 3 lumens (201, 202, & 203 in Fig. 3) wherein one of which is adapted for a guidewire (201; Col. 6, lines 26-29) and one is for carrying a cutting wire (203; Col. 5, lines 38-39; see Fig. 5 where cutting wire 113 is capable of articulation). Greigo further discloses wherein the articulation wire (113) proximal and distal to the external portion (305) is disposed within the second lumen (203) (see Fig. 3 where the proximal and distal portions (unlabeled) of the articulation wire are within lumen 203). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the second lumen of Gittard with the extended second lumen of Greigo for the purpose of enabling the lumen (203) to carry a cutting wire and allow the infusion of a contrast agent (Greigo: Col. 5, lines 38-40).
Regarding claim 15, Gittard discloses that the medical device (100) further comprises an anchor (112) along the distal portion (106), wherein the anchor (112) and 
However, Greigo discloses a sphincterotome (100) with 3 lumens (201, 202, & 203 in Fig. 3) wherein one of which is adapted for a guidewire (201; Col. 6, lines 26-29) and one is for carrying a cutting wire (203; Col. 5, lines 38-39). Greigo’s sphincterotome (100) further comprises an anchor (clamp 302) disposed within the second lumen (203) along the distal portion (105), wherein the anchor and the electrode are a continuous unibody (Col. 6, lines 30-32: distal end 301 of cutting wire attaches to a clamp 302; Col. 6, line 32-33: 305 is the active portion of cutting wire 113; Col 6: lines 57-58: RF heating source 121 energizes cutting wire 113 and therefore is capable of delivering energy like an electrode). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the second lumen of Gittard with the continuous second lumen of Greigo for the purpose of enabling the lumen (203) to carry a cutting wire and allowing the infusion of a contrast agent (Greigo: Col. 5, lines 38-40).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ducharme as applied to claim 17 above, and further in view of Gittard.
Regarding claim 19, Ducharme discloses an electrode (214) that passes current to the cutting portion (208a) but fails to discloses that the electrode is a separate element in electrical communication with a conductive wire extending along the tube. 
However, Gittard discloses wherein the electrode (conductive portion 126) is a separate element (see Fig. 1) in electrical communication with a conductive wire (132) extending along the tube. Therefore, it would have been obvious to one of ordinary skill . 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 13 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/440017 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application’s claim is broader than the instant application’s claim and contains the same general features of a flexible elongate tube, a first lumen, a second lumen configured to accept a guidewire, and a wire filament with a distal portion of the wire extending external to the elongate tube. 
Claims 13-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-7, 10 & 13-14 of copending Application No. 16/436598 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite an elongate shaft, an electrified wire assembly with a portion extending . 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Tegg et al. (US 20190160256): 2 lumens, guide wire & electrode(s); Kachaamy (WO 2019046802): 2 lumens, guide wire, articulate conductive cutting wire; Benning et al. (US 20180140289): actuator, conductive bands, 2 lumens; Karpiel (US 20180116714): 2 lumens, articulate cutting wire, guide lumen; Martinez (US 20120310265: articulate conductive cutting wire, guide wire, 2 lumens; Carter et al. (US 8029473): articulate conductive cutting wire, guide wire, 2 lumens; Hardin (US 20090043259): 2 lumens, articulate cutting wire, guidewire lumen; Vakharia et al. (US 20080188879): tri-bending tissue cutting wires, guide channel; Vakharia et al. (US 20070255299): dual bending tissue cutting wires, guide channel; and Aznoian et al. (US 20030208219): guide lumen, energized cutting wire, articulated device. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abigail M Ziegler whose telephone number is (571)272-1991. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL M ZIEGLER/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794